DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 06/13/2022 for application number 17/806,564. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Priority
This application has claimed the benefit as a CON of Application Number 17/247,041 (US Pat. No. 11,361,047), which claims benefit as a CON of Application Number 15/550,226 (US Pat. No. 10,846,357) filed on 01/25/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Nos. 11,361,047 and 10,846,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in all three applications discussed using a sequence of directional pages that cause end user interaction that are unique to a website type during the creating and customization of a website.

Allowable Subject Matter
The following is an examiner’s statement of why the current claims are allowable over the prior art: The prior art of record, specifically Shaposhnikov (US 2017/0147364 A1), Cordasco (US 2012/0151329 A1), and Bray (US 2013/0055071 A1), does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 14.
The prior art of record teaches a method of creating and generating a website, comprising: 
responsive to receiving a selection to create a website [Shaposhnikov: Figs. 4, 9, (404), Para. 92, user selects to begin channel creation process (i.e. website creation)], providing a plurality of website types for selection [Shaposhnikov: Figs. 4, 10, (408), Para. 94, display an interface for selection of channel name, channel image, channel category, channel template, and channel color scheme]; 
wherein each website type [Shaposhnikov: Figs. 4, 10, (408), Para. 94, user selects channel category (i.e. type)] comprises a template being particular to the selected website type [Shaposhnikov: Figs. 4, 10, (410, 412), Paras. 94, 98, display an interface for selection of channel name, channel image, channel category, channel template, and channel color scheme]; and
generating and launching a website based on the selected website type [Shaposhnikov: Figs. 4, 11, 12, (418), Paras. 107-109, providing user editing interface for further edits to the channel, including tabs and content (i.e. menu items)].

However, the prior art of record does not teach wherein each website type of the plurality of website types comprises a collection of directional webpages that, when provided to an end user in one or more sequences, are configured to cause an end user interaction with a website, and wherein the collection of directional webpages of each website type of the plurality of website types comprises a unique plurality of potential sequences of webpages. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein each website type of the plurality of website types comprises a collection of directional webpages that, when provided to an end user in one or more sequences, are configured to cause an end user interaction with a website, and wherein the collection of directional webpages of each website type of the plurality of website types comprises a unique plurality of potential sequences of webpages, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179